DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 15, said claim is held to be indefinite because it is unclear what is meant by a “electrically sourced” wax warmer.  Additionally, said claim is held to be indefinite because it is not clear how the liner can be a “single unit” yet have a bottom “piece.”
Said claim is further held to be indefinite because it is unclear what the different is between “a liner,” “a single unit” and “a container.”
With regards to claim 16, said claims is held to be indefinite because there is no antecedent basis for “the open top edge or rim”.
With regards to claim 17, said claim is held to be indefinite because there is no antecedent basis for the term “the wall formation”.  IT also I not clear what is meant by “integrated” tiers-integrated with what (each other, the wall, the single unit, etc.)
Claim 17 is further held to be indefinite because it is not clear what is meant by “add structural value and stability when heated” or “aids in the release and removal of the hardened wax from the liner.”
Said claim is further held to be indefinite because it is unclear what is meant by “slightly larger.” Said term is a relative term without an art accepted meaning and without definition in the specification. There also is not antecedent basis for “the wall of the tier below.”  
With regards to claim 18, said claim is held to be indefinite because it is unclear with regards to what the center of the bottom piece is offset.
Said claim is further held to be indefinite because it is unclear how said ridge “allow for even  heating of the wax within the liner and structurally aids in the wax release and removal process.”
With regards to calm 19, said claim is held to be indefinite because it is unclear how “logos or wording integrated into the bottom piece” can “add to the structural value of the liner to maintain shape through the heating process as well as aiding in the wax release and removal process.” There also is no antecedent basis for ”the wax release and removal process.”
Claims 20 is indefinite because of the use of a parenthetic limitation.  It is unclear if said parenthetical limitation “transparent” further limits the claim.  Additionally, claim 20 is held to be indefinite because it is unclear what constitutes a “clear, transparent” polymeric material as said terms are subjective terms without a clear art-accepted definition or a definition in the specification.  Furthermore, said claim is held to be indefinite because it is unclear what constitutes a material “known for its heat transferring and thermoforming properties while maintaining its formed structural value.”
Claims 21 is held to be indefinite because it is unclear what is meant by “that is made for releasing and removing the cooled and hardened scented wax by manually pressing outward on the inside wall of the line and upward on the bottom of the liner.”  There also is not antecedent basis for the terms “the cooled and hardened scented wax” or “the inside wall” or “the bottom of the liner.”
Said claims are further held to be indefinite because none of them include a period at the end of the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 -21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 16, there is no support in the original specification for a flange formed “perpendicularly” to the side wall”.  Furthermore, there is no support in the original specification for a “balancing” ledge or a flange forming a “balancing ledge.”  
With regards to claim 17, there is no support in the original disclosure for “integrated tiers” or for “being slightly larger in circumference than the wall of the tier below.”
With regards to claim 18, there is no support in the original disclosure for a “integrated, raised, molded “ structure or for said structure to be “inside the perimeter of a bottom piece”.
With regards to claim 19, there is no support in the original disclosure for the logo “adding to the structural value of the liner to maintain shape through the heating process as well as aiding in the wax release and removal process.
With regards to claim 20, there is no support in the original disclosure for selecting a material “known for its heat transferring and thermoforming properties while maintaining its formed structural value.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15, 16, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jakilinki (US 2019/0359386).
Jakilinki teaches a liner (herein understood to read on the claimed “liner”), acting as a containment device for the purpose of holding scented wax within the receiving portion, or reservoir, of a wax-warming mechanism (abstract). Said liner comprises a bottom portion, and connected side portions (see Figure 1). The liner is unitary (claim 4).  The liner is a barrier (0015) and is thus understood to maintain the integrity of the wax and wax warmer.  The walls may be perpendicular to the bottom or  inclined outward,  The liner may have wings/extensions (0029)-herein understood to read on the claimed flange. Said wings are taught to (extend out from either side of the article” sidewalls (0029; Figure 1)-herein understood to read on the “top edge” limitations. Alternatively, Jakilinki teaches the liner may have a rim- herein understood to anticipate the claimed top edge of claim 15 and the “flange” of claim 16.
With regards to claim 21, the examiner takes the position that the liner is “made for releasing and removing the cooled and hardened wax by manually pressing outward on the inside wall of the liner and upward on the bottom of the liner” since the liner of Jakilinki is structurally and compositionally identical to applicant’s claimed liner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakilinki (US 2019/0359386), as applied above.
With regard to claim 20, the reference does not teach the lines  should be clear.   However, the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965).  Thus, it would have been obvious to the skilled artisan to make the claimed aesthetic choices for the liner at the time the invention was filed.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakilinki (US
2019/0359386), as applied above, and further in view of Luellen (US 1,256,913)
	Jakilinki is relied upon as above, but does not teach the liner should further comprise a raised, rigid structure around the bottom piece of the liner thus creating an offsetting center or bottom piece.  However, Luellen teaches including such a ridge structure on the bottom of a stactakable cup as a spacing projection for engaging the bottom of the cu, thus preventing adherence to an adjacent stacked cup (page 1, lines 54+).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a raised, ridge structure on the bottom of the liner disclosed in Jakilinki in order to prevent adherence to adjacent cups when said liner is stacked for packaging. 
The examiner takes the position that the offsetting would inherently prevent direct total contact of the liner’s bottom pieced with a heated dish.  Said flange would also necessarily prevent vacuum forming between the bottom of the liner and a heat source, allow for even heating, and structurally aids in the release of wax during the removal process since it is structurally identical to applicant’s claimed ridge structure.
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but are moot in view of the new grounds of rejection. In order to expedite prosecution, the examiner would like to take this opportunity to address some of applicant’s arguments which may be relevant to the pending claims.
Applicant argues the rim of Jakilinki does not read on the claimed flange because the word “flange” denotes intentional strength and  stability.  Said argument is noted but is not persuasive as applicant has not shown that the claim requires the flange to be structurally or functionally different from the rim of the prior art.  Applicant argues the claimed flange must protrude from the said, but the prior art rim is taught to “outwardly extend” and is thus understood to meet said requirement.
Applicant further argues the “wings” of the prior art are distinguished from the claimed flange  because of their intended purpose.  Said argument is noted but is not persuasive  as said wings and rim of the prior art meet the structural requirements of the claims.  Furthermore, the examiner takes the position they are able to be used for the purpose described by applicant-they aid in stabilizing the line and aid in removal of the liner from the warmer.
Applicant further argues that Jakilinki is not made for re-use by removing the used wax.  Said argument is noted but is not persuasive for reasons of record.  Specifically, Jakilinki teaches that the wax may be removed from the liner.  Furthermore, the intended use of the claimed liner does not patentably distinguish it from the prior art unless the prior art is not capable of being used for the purpose of applicant’s invention. Applicant has not provided any evidence that Jakilinki is not capable of reuse or having wax removed therefrom.  Therefore, the rejection is maintained.

Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place. 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 
"The authorization given on [date], to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received." [signature(s)]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649